Title: To Thomas Jefferson from Thomas Appleton, 13 April 1825
From: Appleton, Thomas
To: Jefferson, Thomas


 dear Sir.
Leghorn
13th April 1825.
The last letter, I receiv’d from you, was in date of the 8th of October, & which reach’d me, on the 18th of December; at the same time, was remitted to me, by Samuel Williams of London, a bill on Leghorn, which produc’d here, four hundred & eighty six dollars, from which, I paid to Mr & Mde Pini, four hundred & forty four Dollars, as by receipt inclos’d, and which leaves, to your credit, forty-two Dollars.—my last letter to you, was of the same date, of yours to me.—it accompanied 22 kinds of garden-seeds, which I requested Mr Secretary Crawford, to forward to you, as the case, contain’d duplicates for him.—I then mention’d, how desirous I was, to receive from you, the probable balance, that may be due, for the Capitels, Bases, Squares, and chimney-mantles; I can now only repeat, this my very earnest desire and which you can easily approximate, from my preceding letters, of their cost.—The bases, paving squares, and your chimney-mantles, are all now in their cases, and will be here, in a few days from Carrara; and I hope to ship them, by the ship Caroline, Captn Farmer, for new York, who will certainly sail, at the end of the present month.—The Capitels, will receive their last polish, within 15 days: and in all may, they will be shipp’d.—The little delay of two months, was occasion’d by a deluge of rain falling in December, which retarded the excavations; and also, being obliged to turn aside, one Capital, after much labour, had been bestow’d on it, as in the center, was discover’d a defect! a misfortune, which often occurs, and that no experience, nor intelligence in marble, can foresee.—Raggi, has not work’d, any on the bases, and had I not put them, under the direction of my sculptor, you must have been totally disappointed in receiving them—in primis, he had made, the most erroneous calculations of their cost, from the excavation, to their last polish; besides, he had, neither the money, nor the credit, to excavate the marble from the quarries; and lastly, he broke a clavicule, which render’d him incapable of labour, or attention to their execution.—they will cost, at least, one hundred dollars, more than he stipulated without counting, a reasonable proffit to the undertaker, for his direction, and attention to them.—Thus, I presume, you will receive, the bases: Squares, and your mantles, by the first of July; and the Capitels, one month after! so that, the latter, will arrive, sufficiently in time for your columns.—After deducting the little balances due you, and the remittance of 3940–Dollars, from the cost of the Capitels, bases, Squares, & Mantles, with all their cases, and shipping-charges, I judge, there will remain due to me, something over, Three thousand Dollars which remittance, I sincerely hope, is on the way to me, as I have already, (within a trifle) paid the whole amount of the cost of them! and this is a sum to an American consul,  of much importance, when a consulate does not more than pay the rent of a house, which would hardly have contented, the modesty of Cincinnatus.—The vessel, will unexpectedly depart this night; I can then only add, my devout wishes for the continuation of your health, and the sincere expressions of my invariable respect—Th: Appleton